DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-12 as filed 9/23/21 is/are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JULIE DAULTON on 8/31/22.
The application has been amended as follows: 
----
In claim 2, "the support tube” is hereby replaced with –the support core--
In claim 6, "at least first member” is hereby replaced with –the first member--
---





Reasons for Allowance

[AltContent: connector][AltContent: oval][AltContent: textbox (Engagement)][AltContent: textbox (Ring)][AltContent: connector][AltContent: oval]
    PNG
    media_image1.png
    754
    505
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    679
    457
    media_image2.png
    Greyscale

With respect to the claims, the prior art of record fails to disclose singly or in combination or render obvious all the limitations of the claims. Wieczorek (US 20110006017 A1) teaches a filter arrangement comprising:  (a) a first tubular media pack (112) defining a first interior volume; the first tubular media pack having opposite first and second ends (top and bottom ends);  (b) a second tubular media pack (114) operably positioned in the first interior volume;  the second tubular media pack having a second interior volume;  (c) a support core (116) operably positioned in the first interior volume in touching  engagement with and between the first tubular media pack and second tubular media pack; the support core including, (i) at least a first ring (top ring or bottom ring); (ii) no more than a first member (118) being at a non-orthogonal angle relative to the first ring [0030-0069].
The reference fails to teach the first member being engagement-free between itself along an extension adjacent to a complete length of the second tubular media pack (fig. 7). Note, “engagement” in light of the specification is understood as direct or indirect contact. There would be no reason to modify or replace the first members of Wieczorek since the reference notes spiraled flange (118) creates a flow path that directs fluid flow upward to the top. The swirl movement caused by the spiraled flange (118) helps to separate water from the fuel [0072].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777